DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the remarks filed June 10, 2021.  No claims have been amended, cancelled or added.  Claims 1-8 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 7 and 8 recite limitations for acquiring a plurality of text data items each including a question sentence and an answer sentence, which can be achieved by a person reading text; identifying a first word that exists in each of a plurality of question sentences included in the acquired plurality of text data items, a number of the plurality of question sentences satisfying a predetermined criterion, which can be achieved by a person mentally analyzing the text and comparing the sentences to read which words are in the sentences; identifying, from the plurality of question sentences, a second word that exists in a question sentence not including the first word and that does not exist in a question sentence including the first word, which can be achieved by a person mentally analyzing the text 
This judicial exception is not integrated into a practical application because the recited generic apparatus, medium, processor and memory amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the generic apparatus, medium, processor and memory to perform the various steps 
Dependent claims 2-6 do not integrate the judicial exception into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim 2 recites limitations for extracting, from the plurality of question sentences, a matched part that is included in all of the plurality of question sentences, which can be achieved by the person reading the sentences and noting what words/text are seen in all the sentences; identifying the first word and the second word from the plurality of question sentences each excluding the matched part, which can be achieved by the person evaluating the sentences to detect the first and second words not in the matching portion; generating a tree, which can be achieved by a person, using paper and pencil, drawing the tree graph on paper, in which: a first node indicating the matched part is set at a highest level, and second nodes indicating the first word and the second word are set at a level below the highest level and connected to the first node at the highest level, which are data organization features that the person can perform using paper and pencil.  
Claim 3 recites identifying, as the first word, a word that exists in the plurality of question sentences and that occurs in a greatest number of question sentences among the plurality of question sentences, which can be achieved by the person keeping a tally of the occurrences of the words to find the word that occurs most.  
Claim 4 recites in a case where one of the first group and the second group includes multiple text data items, performing the classification process on the multiple text data items, which can be achieved by a person organizing the grouping based on the multiple items.  
Claim 5 recites displaying the generated tree on a display apparatus, which can be achieved by the person drawing the tree on paper and posting the sheet of paper on a wall/board; and altering the tree in accordance with an alteration instruction, which can be achieved by the person making changes to the tree on the paper.  
Claim 6 recites performing a display process including: searching the tree for a third node corresponding to the question in a direction from the first node at the highest level of the tree towards nodes at lower levels; displaying, as choices, choice nodes at a level below the third node so that one of the choice nodes is selected as a selected node; when the choice nodes displayed as the choices are not at a lowest level of the tree, further displaying, as choices, next choice nodes at a level below the selected node; and when the choice nodes displayed as choices are at the lowest level of the tree, displaying an answer associated with the selected node, which can be achieved by the person, using pen and paper, drawing the tree to include line for levels and points for nodes and writing on the paper the choices.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizobuchi (US Patent Application Publication No. 2019/0286703) in view of Willse (US Patent Application Publication No. 2018/0109454).
Regarding claims 1, 7, and 8, Mizobuchi discloses a method, apparatus comprising: a memory; and a processor coupled to the memory and non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising: acquiring a plurality of text data items of sentences [para 0031 – sentence DB; 0034 –extractor 21 extracts words from each sentence stored in the sentence DB]; identifying a first word that exists in each of a plurality of sentences included in the acquired plurality of text data items, a number of the plurality of sentences satisfying a predetermined criterion [Fig 4/5; para 0034 -- extractor 21 starts referencing from the beginning of the sentence s1, extracts the words, and assigns an identifier (word ID) to the words in order of appearance, where the extracted sentences have been normalized; 0035-0037 – the words “cut”, “used”, “an”, “apple”, “on”, “the”, “table” are words that exist in multiple sentences]; identifying, extractor 21 starts referencing from the beginning of the sentence s1, extracts the words, and assigns an identifier (word ID) to the words in order of appearance, where the extracted sentences have been normalized; 0035-0037 – the words “invested” and “AAPL” exist in sentences that do not include the words “cut”, “used”, “an”, “apple”, “on”, “the”, “table”]; and performing a classification process on the plurality of text data items by classifying the plurality of text data items into a first group of text data items each including a sentence in which the identified first word exists and a second group of text data items each including a sentence in which the identified second word exists [para 0036-0037; Fig. 5, correspondence table word_sentence, where a group based on “apple” would be represented as w4{s1,s2} and the group for “invested” would be represented as w9{s3}].  Mizobuchi fails to teach the sentences are question sentences and answer sentences.  Willse teaches text analysis techniques for sets of text documents, which processes text documents, evaluates a number of terms in the documents and generates clusters of the terms [para 0009-0018].  Willse teaches the system can be applied to text analysis applications such as question-answering systems [para 0040] to create a hierarchical, multifaceted document representation that enables multiple distinct views of a corpus based on the discovery that it can be desirable to consider similarity of documents [para 0038].   One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the text analysis for question-answering systems, as suggested by Willse, in the Mizobuchi system, and the results would be predictable and resulted in an 
Regarding claim 2, the combination of Mizobuchi and Willse teaches extracting, from the plurality of question sentences, a matched part that is included in all of the plurality of question sentences [Mizobuchi Fig 4/5; para 0035-0037 – the word “I” is in sentence 1, 2, and 3]; identifying the first word and the second word from the plurality of question sentences each excluding the matched part [Fig 4/5; para 0034 -- extractor 21 starts referencing from the beginning of the sentence s1, extracts the words, and assigns an identifier (word ID) to the words in order of appearance, where the extracted sentences have been normalized; 0035-0037 – the words “invested” and “AAPL” exist in sentences that do not include the words “cut”, “used”, “an”, “apple”, “on”, “the”, “table”  -- where given a plurality of sentences, identifying sentence 3 and additional sentences not containing the words I, an, apple, on, the, table are obvious steps requiring only routine skill in the art that so as to minimize processing by reducing the data that is evaluated for classification]; generating a tree [Willse Fig 6-8; para 0071-0073 – tree and path processing; para 0038-create a hierarchical, multifaceted document representation that enables multiple distinct views of a corpus – where displaying the trees provides a view of the document representation] in which: a first node indicating the matched part is set at a highest level, and second nodes indicating the first word and the second word are set at a level below the highest level and connected to the first node at the highest level [Willse Fig 6-8; para 0071-0073; 0079 – tree and path processing…multiple level concepts; para 0038-create a hierarchical, multifaceted document representation that enables multiple distinct views of a corpus – where displaying the trees provides a view of the document representation]. 
Regarding claim 3, the combination of Mizobuchi and Willse teaches identifying, as the first word, a word that exists in the plurality of question sentences and that occurs in a greatest number of question sentences among the plurality of question sentences [para 0036-0037; Fig. 5, correspondence table word_sentence, where a group based on “apple” would be represented as w4{s1,s2} and the group for “invested” would be represented as w9{s3}].   
Regarding claim 4, the combination of Mizobuchi and Willse teaches in a case where one of the first group and the second group includes multiple text data items, performing the classification process on the multiple text data items [para 0036-0037; Fig. 5, correspondence table word_sentence, where a group based on “apple” would be represented as w4{s1,s2} and the group for “invested” would be represented as w9{s3}].    
Regarding claim 5, the combination of Mizobuchi and Willse teaches displaying the generated tree on a display apparatus [Willse Fig 6-8; para 0071-0073; 0079 – tree and path processing; para 0038-create a hierarchical, multifaceted document representation that enables multiple distinct views of a corpus – where displaying the trees provides a view of the document representation] and altering the tree in accordance with an alteration instruction [Willse para 0074 – refining and merging of nodes].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizobuchi in view of Willse as applied to claim 2 above, and further in view of Galitsky (US Patent Application Publication No. 2019/0095522).
Regarding claim 6, the combination of Mizobuchi and Willse fail to specifically teach utilizing the tree to display an answer when a question is received, Galitsky teaches systems, devices, and methods for search indexing using discourse trees, which creates a tree [para 0141] to determine informative text for indexing [para 0116-0137] containing only fragments informative to the answer to respond to a query provided by a user [para 0152].  Galitsky  teaches the system is advantageous in that the system need not parse through and potentially output less- informative text to the question [para 0154].  One having ordinary skill in the art would have recognized the advantages of implementing the question/answer/tree processing techniques, as suggested by Galitsky, in the Mizobuchi/Willse system, for the purpose of minimizing processing on the system and improving the efficiency and accuracy of the system.

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive. 
Applicant argues the claims improve the functioning of a device by enabling a processing load on an information processing apparatus to be reduced which has been deemed to render claims patent eligible subject matter.    The Examiner respectfully disagrees.  As indicated in the rejection above, the recited limitations are directed to steps for methods, systems, and mediums that, under its broadest reasonable 
Applicant argues the feature of claims 1, 7, and 8, namely, "identifying...a number of the plurality of question sentences satisfying a predetermined criterion" distinguishes over Mizobuchi.  The Examiner notes, Mizobuchi teaches [Fig 4/5; para 0034 -- extractor 21 starts referencing from the beginning of the sentence s1, extracts the words, and assigns an identifier (word ID) to the words in order of appearance, where the extracted sentences have been normalized; 0035-0037 – the words “cut”, “used”, “an”, “apple”, “on”, “the”, “table” are words that exist in multiple sentences (where 
With respect to claim 6, the combination of Mizobuchi and Willse teach the limitations as recited in claim 1.  Galitsky was cited for teaching the tree searching .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659